DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmission ratchet wheel” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference to specific claims, e.g. reference to claim 1 on page 1, is improper and must be avoided.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for varying a transmission ratio between oscillatory displacement of the handle and rotary displacement of the member, said means preferably comprising a transmission ratchet wheel comprised in said first or second handle” in claim 14; and “at least one of said knee joints comprises means, preferably both said knee joints comprising means, for securing a position of said knee joint with respect to said positioning axis according to a positioning angle (a), said means preferably claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because of the use of “preferably tubular” in line 2 and “preferably eyes” in line 6.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, 

	Claim 2 is unclear.  It is unclear as to what constitutes “essentially identical”. 

	Claim 3 is unclear.  It is unclear as to what constitutes “essentially symmetrical”.

	Claim 4 is indefinite because of the use of “preferably at least 45% of said length” in line 4.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

	Claim 5 is indefinite because of the use of “preferably of steel for at least 80 percent by volume.” in line 3.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

	Claim 7 is indefinite because of the use of “preferably provided on the middle section of said member.”.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is 

	Claim 8 is unclear.  It is unclear as to what constitutes “essentially diametrically”, lines 3-4.   Further, claim 8 is indefinite because of the use of “preferably provided on the middle section of said member.”.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

	Claim 9 is unclear.  It is unclear as to what constitutes “essentially identical” in line 5.

	Claim 10 is indefinite because of the use of “preferably essentially consist of metal”.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Further, it is unclear as to what is meant by the term “involves” as it relates to the welding and the clamping attachment.  
	
	Claim 11 is unclear.  It is unclear as to what constitutes “essentially identical” in lines 4 and 5. Further, Claim 11 is indefinite because of the use of “preferably a hexagonal outer cross section” in line 6.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or 
	
	Claim 12 is indefinite because of the use of “preferably in that both said first and said second handle are detachable”.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.

	With respect to claim 13, line 5, the recitation “the inside diameter” lacks positive antecedent basis in the claims. In line 8, the recitation “the axially outermost end” lacks positive antecedent basis in the claims.  In line 11, the recitation “the pitch” lacks positive antecedent basis in the claims.  In line 13, the recitation “the axially innermost end” lacks positive antecedent basis in the claims.  

	Claim 14 is indefinite because of the use of “preferably” in lines 5 and 6.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Further, it is unclear as to what constitutes “essentially equal” in line 14.

	Claim 15 is indefinite because of the use of “preferably two hooks” and “preferably by means of a knee pin …”.   A broad range or limitation followed by linking terms (e.g, preferably, 

	Claim 16 is indefinite because of the use of “preferably both said knee joints comprising means…” and “preferably relating to any or any of the following…”.   A broad range or limitation followed by linking terms (e.g, preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Also, it is unclear as to what is meant the by phrase “means…relating to any or any of the following: friction-based positioning; recess-based positioning; locking-pin based positioning; screw-based positioning.”   Are the means one of the given choices or are the means relating to one of the given choices?

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	
	Claim 1 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a second ratchet wheel and a second oscillatory handle; whereby said ratchet mechanism involves the provision of said second ratchet wheel which is suitably secured intermediate the ends of the member and is rotatably mounted between mutually spaced second side members which project from said second handle.  Claims 2-16 depend either directly or indirectly from claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lillig discloses a wire tensioning apparatus.

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/